Filed with the Securities and Exchange Commission on February 28, 2008 1933 Act Registration File No. 333-100289 1940 Act File No. 811-21210 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 10 x AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 10 x (Check appropriate box or boxes.) Alpine Income Trust (Exact Name of Registrant as Specified in Charter) 2500 Westchester Avenue, Suite 215 Purchase, NY 10577-2540 (Address and Zip Code of Principal Executive Offices) 1-888-785-5578 Registrant's Telephone Number, including Area Code Samuel A. Lieber Alpine Management & Research, LLC 2500 Westchester Avenue, Suite 215 Purchase, NY 10577-2540 (Name and Address of Agent for Service) Copies of all communications to: Thomas R. Westle, Esq. Attorney at Law Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 It is proposed that this filing will become effective: o immediately upon filing pursuant to paragraph (b) ý on February 28, 2008 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Alpine Ultra Short Tax Optimized Income Fund Adviser Class PROSPECTUS A Series of Alpine Income Trust 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202 View our website at www.alpinefunds.com Dated February 28, 2008 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities as an investment and has not passed on the adequacy or accuracy in this prospectus.It is a criminal offense to state otherwise. This page intentionally left blank. TABLE OF CONTENTS About the Fund 1 The Fund’s Investments and Related Risks 6 Management of the Fund 8 Portfolio Manager Net Asset Value 10 How to Buy Shares 10 How to Redeem Shares 11 Redemption Fees 11 Additional Redemption Information 12 Tools to Combat Frequent Transactions Distribution of Fund Shares 13 Distributor 13 Distribution and Shareholder Servicing Plan Dividends, Distributions and Taxes 13 Dividends and Distributions 14 Taxes Financial Highlights 17 Notice of Privacy Policy 19 Additional Information 20 About the Fund This Prospectus describes the Adviser class of shares for the Alpine Ultra Short Tax Optimized Income Fund (the “Fund”). Alpine Ultra Short Tax Optimized Income Fund Investment Objectives The investment objective of the Fundis to seek high after-tax current income consistent with preservation of capital. Principal Investment Strategies The Fund invests its assets in a combination of municipalobligations that pay interest that is free from federal income tax (other than AMT) and taxable debt obligations.The particular combination and relative weightings of municipal obligations and taxable debt obligations comprising the Fund’s investment portfolio will vary over time, depending on the types of investments that the Fund’s Adviser believes will generate the highest after-tax current income consistent with preservation of capital.The Fund expects that at least 50% of its net assets will normally be invested in tax-exempt obligations.The taxable debt obligations in which the Fund may invest include obligations issued or guaranteed by the U.S. government, its agencies and instrumentalities, domestic corporate debt obligations, mortgage-related and asset-backed securities and money market instruments.In managing the Fund’s investments, the Adviser seeks to capitalize on fundamental and technical opportunities in the debt obligations markets to enhance return.The obligations in which the Fund invests may be of any maturity, but under normal market conditions, it is expected that the Fund’s average portfolio maturity will range from two to three years and the Fund’s target duration will range from one to two years.The Fund may use interest rate swaps, futures contracts, and options to help manage duration. The obligations in which the Fund invests must, at the time of purchase, be rated as investment grade by Standard & Poor’s Corporation (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), or the equivalent by another nationally recognized statistical rating organization (“NRSRO”), or if unrated, be determined by the Adviser to be of comparable quality.When the Adviser determines that an obligation is in a specific category, the Adviser may use the highest rating assigned to the obligation by any NRSRO.If an obligation’s credit rating is downgraded after the Fund’s investment, the Adviser monitors the situation to decide if the Fund needs to take any action such as selling the obligation. In managing the Fund, the Adviser employs a process that combines sector allocation, fundamental research and duration management.In determining sector allocation, the Adviser analyzes the prevailing financial and investment characteristics of a broad range of sectors in which the Fund may invest.The Adviser seeks to enhance performance and to manage risk by underweighting or overweighting particular sectors.Based on fundamental research regarding securities, including fixed income research, credit analyses and use of sophisticated analytical systems, the Adviser makes decisions to purchase and sell securities for the Fund.The Adviser considers economic factors to develop strategic forecasts as to the direction of interest rates.Based on these forecasts, the Adviser establishes the Fund’s target duration, a common measurement of a security’s sensitivity to interest rate movements.For obligations owned by the Fund, duration measures the average time needed to receive the present value of all principal and interest payments by analyzing cash flows and interest rate movements.The Fund’s duration will be shorter than the Fund’s average maturity because the maturity of an obligation only measures the time remaining until final payment of principal is due.The Adviser closely monitors the Fund’s portfolio and makes adjustments as necessary. 1 Tax Optimized Strategy.Most mutual funds focus on pre-tax returns and largely ignore shareholder tax considerations.By contrast, the Fund attempts to achieve high after-tax returns for shareholders by balancing investment considerations and tax considerations.The Fund seeks to achieve returns primarily in the form of current income and price appreciation.Among the techniques and strategies used in the tax-efficient management of the Fund are the following: · analyzing after-tax returns of different securities in the fixed-income market; · attempting to minimize net realized short-term gains; · in selling appreciated securities, selecting the most tax-favored share lots; and · when appropriate, selling securities trading below their tax cost to realize losses. In managing the Fund’s investments, the Adviser seeks to reduce, but not to eliminate, the taxes incurred by shareholders in connection with the Fund’s investment income and realized capital gains.Consistent with this goal, the Adviser seeks to limit the portion of the Fund’s distributions that will be taxable as ordinary income.The Fund typically will sell portfolio securities when the Adviser believes that the anticipated performance benefit justifies the resulting tax liability.There is no assurance that taxable distributions can be avoided. Who Should Invest in the Fund The Fundis designed for investors who are in high tax brackets, want to emphasize after-tax investment returns and seek a tax-sensitive, income-producing investment with risk/return potential higher than that of a money market fund, but generally less than that of longer duration bond funds. Main Risks An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other U.S. government agency.It is possible to lose money by investing in the Fund.By itself, the Fund does not constitute a balanced investment program. The Fund’s share price and total return will vary, primarily in response to changes in interest rates.How well the Fund’s performance compares to that of similar fixed income funds will depend on the success of the investment process.Although any rise in interest rates is likely to cause a fall in the prices of debt obligations, the Fund’s comparatively short duration is intended to help keep its share price within a relatively narrow range.The Fund will generally earn less income and, during periods of declining interest rates, may provide lower total returns than funds with longer durations.Because of the high sensitivity of the Fund’s mortgage related and asset-backed securities to changes in interest rates, the performance and duration of the Fund may be more volatile than if the Fund did not hold these securities.The Fund’s mortgage-related and asset-backed investments involve risk of losses due to prepayments that occur earlier or later than expected, and, like any bond, due to default. 2 Maximizing after-tax income may require trade-offs that reduce pre-tax income.Investors can expect the Fund generally to distribute a smaller percentage of its returns each year than most other mutual funds.The Fund’s tax-aware strategies may reduce the taxable income of the Fund’s shareholders, but will not eliminate it.There can be no assurance that taxable distributions can always be avoided or that the Fund will achieve its investment objective. Fund Performance The bar chart and table below show how the Fund has performed and provides some indication of the risks of investing in the Fund by showing how its performance has varied from year to year.The bar chart shows changes in the yearly performance of the Fund for a full calendar year. Prior to November 10, 2003, the shares of the Fund had no specific class designation.As of that date, all of the outstanding shares were redesignated as Investor Class shares.The performance below shows that of the Adviser Class of the Fund. The chart and table assume reinvestment of dividends and distributions.Of course, past performance (before and after taxes) does not indicate how the Fund will perform in the future. Alpine Ultra Short Tax Optimized Income Fund Calendar Year Total Returns as of 12/31 Each Year: Adviser Class Best and Worst Quarter Results During the periods shown in the Chart for the Fund: Best Quarter Worst Quarter Alpine Ultra Short Tax Optimized Fund 1.11% 6/30/05 (0.01%) 03/31/05 3 Average Annual Total Returns (For the periods ending December 31, 2007) Alpine Ultra Short Tax Optimized Fund (Adviser Class) 1 Year Since Inception March 30, 2004 Return Before Taxes 3.88% 2.84% Return After Taxes on Distributions(1) 3.48% 2.48% Return After Taxes on Distribution and Sale of Fund Shares(1) 3.44% 2.53% Lipper Short Municipal Debt Funds Average(2) 3.11% 2.16% Lehman Brothers Municipal 1 Year Bond Index(3) 4.37% 2.53% (1) After-tax returns are calculated using the historical highest individual marginal federal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. (2) Lipper Short Municipal Debt Funds Average consists of funds that invest in municipal debt issues with dollar weighted average maturities of one to three years.The Lipper Short Municipal Debt Funds Average is unmanaged and does not reflect the deduction of taxes or fees associated with a mutual fund, such as investment adviser fees. (3) The Lehman Brothers Municipal 1 Year Bond Index is the 1-year (1-2 years to Maturity) component of the Municipal Bond Index. The Lehman Brothers Municipal Bond Index is a rules-based, market value weighted index engineered for the long-term, tax exempt bond market.The index is unmanaged and does not reflect the deduction of taxes or fees associated with a mutual fund, such as investment adviser fees. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Alpine Ultra Short Tax Optimized Income Fund Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 0.50% Maximum Deferred Sales Charge (Load) None Redemption Fee(1) (as a percentage of an amount redeemed, if applicable) 0.25%(2) Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees Distribution (12b-1) Fees Other Expenses(3) Total Annual Fund Operating Expenses(4) Expense Waiver/ (Reimbursement) or Recapture Net Annual Fund Operating Expenses Alpine Ultra Short Tax Optimized Income Fund 0.75% 0.25% 0.14% 1.14% (0.29%) 0.85% 4 Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although actual costs or investment returns may be higher or lower, based on these assumptions, the costs would be: 1 Year 3 Years 5 Years 10 Years Alpine Ultra Short Tax Optimized Income Fund $116 $300 $500 $1,076 (1) Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers, returned checks and stop payment orders. (2) A redemption fee (as a percentage of the net asset value of shares redeemed) will be imposed on redemptions effected within one month of purchase. (3) These expenses include expenses associated with short sales, custodian, transfer agency and other customary Fund expenses. (4) The Adviser has agreed contractually to waive its fees and to absorb expenses of the Fund to the extent necessary to assure that ordinary operating expenses (excluding interest, brokerage commissions and extraordinary expenses) do not exceed 0.85% of the Fund’sAdviser class’ average daily net assets.The Fund has agreed to repay the Adviser in the amount of any fees waived and expenses absorbed, subject to the limitations that: (1) the reimbursement is made only for fees and expenses incurred not more than three years prior to the date of reimbursement; and (2) the reimbursement may not be made if it would cause the Fund’s annual expense limitation from the prior three years to be exceeded.This arrangement will remain in effect unless and until the Board of Trustees, including a majority of the Trustees who are not interested persons of the Funds or the Adviser as that term is defined under the Investment Company Act of 1940, as amended (the “1940 Act”),approves its modification or termination.Absent the fee waiver, the total annual operating expense of the Fundwould be 1.14%. 5 The Fund’s Investments and Related Risks This section provides additional information regarding the securities in which the Fund invests, the investment techniques it uses and the risks associated with the Fund’s investment program.A more detailed description of the Fund’s investment policies and restrictions, and additional information about the Fund’s investments, is contained in the Statement of Additional Information (“SAI”). Management Risk —Management risk means that the Adviser’s security selections and other investment decisions might produce losses or cause the Fund to underperform when compared to other funds with similar investment goals. Market Risk — Market risk is the risk that the price of a security held by the Fund will fall due to changing market, economic or political conditions. Interest Rate Risk — Interest rate risk is the risk of a change in the price of a debt obligations when prevailing interest rates increase or decline.In general, if interest rates rise, the prices of debt obligations fall, and if interest rates fall, the prices of debt obligations rise.Changes in the values of debt obligations usually will not affect the amount of income the Fund receives from them but will affect the value of the Fund’s shares.Interest rate risk is generally greater for debt obligations with longer maturities. Issuer Risk —Issuer risk is the possibility that changes in the financial condition of the issuer of an obligation, changes in general economic conditions, or changes in economic conditions that affect the issuer may impact its actual or perceived willingness or ability to make timely payments of interest or principal.This could result in a decrease in the price of the obligation and in some cases a decrease in income. Special Risks —Changes in tax laws or adverse determinations by the Internal Revenue Service may make the income from some municipal obligations taxable.Municipal obligations that are backed by the issuer’s taxing authority, known as general obligation bonds, may partially depend for payment on legislative appropriation and/or aid from other governments.These municipal obligations may be vulnerable to legal limits on a government’s power to raise revenue or increase taxes.Other municipal obligations, known as special revenue obligations, are payable from revenues earned by a particular project or other revenue source.These obligations are subject to greater risk of default than general obligation bonds because investors can look only to the revenue generated by the project or private company, rather than to the credit of the state or local government issuer of the obligations. Liquidity Risk —Changes in a municipality’s financial health may make it difficult for the municipality to make interest and principal payments when due.This could decrease the Fund’s income or hurt its ability to preserve capital and liquidity. Credit Risk —The credit quality and liquidity of the Fund’s investments in municipal obligations and other debt securities may be dependent in part on the credit quality of third parties, such as banks and other financial institutions, which provide credit and liquidity enhancements to the Fund’s investments.Adverse changes in the credit quality of these third parties could cause losses to the Fund and affect its share price. 6 Derivative Securities Risk —The Fund may invest in municipal derivative securities issued by partnerships and grantor trusts, which allows it to receive principal and interest payments related to underlying municipal bonds or notes.The Fund will hold these securities if it receives an opinion of legal counsel that the interest paid by them will be tax exempt.However, these securities are subject to structural risks that could cause the Fund to receive taxable income or to lose money. The Fund may invest in debt obligations of municipal issuers and of the U.S. government, its agencies or instrumentalities and corporate issuers.It may also invest in money market instruments, which are high quality short-term debt obligations.The Fund may invest in mortgage-related and asset-backed securities.The securities in which the Fund may invest may pay fixed, variable or floating rates of interest, and may include zero coupon obligations which do not pay interest until maturity.The Fund invests primarily in investment grade debt obligations.These include debt obligations rated at the time of purchase by the Fund BBB or better by S&P or Baa or better by Moody’s or the equivalent by another NRSRO or, if unrated, determined to be of comparable quality by the Adviser. The Fund may invest in mortgage-related and asset-backed securities.Mortgage-related securities are securities that represent interests in pools of mortgages whereby the principal and interest paid every month is passed through to the holders of the securities.Asset-backed securities are securities that represent interests in a stream of payments from specific assets, such as auto or credit card receivables.These securities are subject to prepayment risk, which is the risk that the borrower will prepay some or all of the principal owed to the issuer.If that happens, the Fund may have to replace the security by investing the proceeds in a less attractive security.This could reduce the Fund’s share price and its income distributions. The Fund may enter into repurchase agreements.A repurchase agreement is an agreement by which the Fund purchases a security (usually U.S. government securities) for cash and obtains a simultaneous commitment from the seller (usually a bank or dealer) to repurchase the security at an agreed upon price and specified future date.The repurchase price reflects an agreed upon interest rate for the time period of the agreement.The Fund’s risk is the inability of the seller to pay the agreed upon price on the delivery date.However this risk is tempered by the ability of the Fund to sell the security in the open market in the case of a default.In such a case, the Fund may incur costs in disposing of the security which would increase the Fund’s expenses.The Adviser will monitor the creditworthiness of the firms with which the Fund enters into repurchase agreements. The Fund may change any of the investment policies described above (and its investment objective) without shareholder approval.The Fund will not change its investment objective without providing at least 60 days’ prior notice to shareholders.During periods of adverse market or economic conditions, the Fund may temporarily invest all or a substantial portion of its assets in high quality, debt securities, including money market instruments, or it may hold cash.The Fund will not be pursuing its investment objective in these circumstances. Municipal obligations are debt obligations issued by or for U.S. states, territories, and possessions and the District of Columbia and their political subdivisions, agencies, and instrumentalities.Municipal obligations can be issued to obtain money for public purposes or for privately operated facilities or projects.Municipal obligations may pay interest that is exempt from federal income tax.Examples of municipal obligations are general obligation bonds, revenue bonds, industrial development bonds, notes, and municipal lease obligations. 7 The Adviser determines an investment’s credit quality rating at the time of investment by conducting credit research and analysis and by relying on ratings and reports issued by NRSROs.If an investment is not rated, the Adviser relies on its credit research and analysis to rate the investment.The Fund may invest in illiquid securities.Illiquid securities include securities that have legal or contractual restrictions on resale, securities that are not readily marketable, and repurchase agreements maturing in more than seven days.Illiquid securities involve the risk that the securities will not be able to be sold at the time desired or at prices approximating the value at which the Fund is carrying the securities.The Fund may hold up to 15% of the value of its net assets, in illiquid securities. The Fund may invest in restricted securities that are eligible for resale pursuant to Rule144A under the Securities Act of 1933, as amended, (the “1933Act”).Generally, Rule144A establishes a safe harbor from the registration requirements of the 1933Act for resale by large institutional investors of securities that are not publicly traded.The Adviser determines liquidity of Rule144A securities held by the Fund according to guidelines adopted by the Trusts’ Board of Trustees.The Board of Trustees monitors the application of those guidelines.Restricted securities eligible for resale pursuant to Rule144A, which are determined to be liquid under these guidelines, are not subject to the limit on the Fund’s investments in illiquid securities. The Fund may enter into transactions to purchase a security on a when-issued or delayed delivery basis in which it commits to buy a security, but does not pay for or take delivery of the security until some specified date in the future.The value of these securities is subject to market fluctuation during this period and no income accrues to the Fund until settlement.At the time of settlement, the value of a security may be less than its purchase price.When entering into these transactions, the Fund relies on the other party to consummate the transactions; if the other party fails to do so, the Fund may be disadvantaged.The Fund does not intend to purchase securities on a when-issued or delayed delivery basis for speculative purposes, but only in furtherance of its investment objective. Portfolio Holdings Information A description of the Fund’s policiesand procedures with respect to the disclosure of the Fund’s portfolio securitiesis available in the Fund’s SAI. Currently, disclosure of the Fund’s holdings is required to be made quarterlywithin 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Reportto Fund shareholders and in the quarterly holdings report on Form N-Q.The Annual and Semi-AnnualReports will be available by contacting Alpine Funds c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling 1-888-785-5578. Management of the Fund The management of the Fund is supervised by the Board of Trustees (the “Board” or “Trustees”) of Alpine Income Trust (the “Trust”).Alpine Woods Capital Investors, LLC (the “Adviser”), located at 2500 Westchester Avenue, Suite 215,Purchase, New York, 10577-2540, serves as the investment adviser of the Fund.The Adviser is registered with the Securities and Exchange Commission (“SEC”) as an investment adviser under the Advisers Act.
